                                                    Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 1 of 31

                                                                                                                                    9/12/2019 3:19 PM
                                                                                                         Marilyn Burgess - District Clerk Harris County
                                                                                                                              Envelope No. 36763821
                                                                                                                               By: KATINA WILLIAMS
                                                                                                                             Filed: 9/12/2019 3:19 PM
CertifiedDocumentNumber:87102796-Page1of1




                                                                                                                         EXHIBIT B
      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 2 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        87102796 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                      EXHIBIT B
                                                    Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 3 of 31

CertifiedDocumentNumber:87021065-Page1of1




                                                                                                                   EXHIBIT B
      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 4 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        87021065 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                      EXHIBIT B
                                                    Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 5 of 31




                                                                      2019-60574 / Court: 152
CertifiedDocumentNumber:86852666-Page1of1




                                                                                                                   EXHIBIT B
      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 6 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        86852666 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                      EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 7 of 31




                                                                       2019-60574 / Court: 152
CertifiedDocumentNumber:86852665-Page1of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 8 of 31

CertifiedDocumentNumber:86852665-Page2of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 9 of 31

CertifiedDocumentNumber:86852665-Page3of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 10 of 31

CertifiedDocumentNumber:86852665-Page4of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 11 of 31

CertifiedDocumentNumber:86852665-Page5of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 12 of 31

CertifiedDocumentNumber:86852665-Page6of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 13 of 31

CertifiedDocumentNumber:86852665-Page7of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 14 of 31

CertifiedDocumentNumber:86852665-Page8of24




                                                                                                                    EXHIBIT B
                                                     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 15 of 31

CertifiedDocumentNumber:86852665-Page9of24




                                                                                                                    EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 16 of 31

CertifiedDocumentNumber:86852665-Page10of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 17 of 31

CertifiedDocumentNumber:86852665-Page11of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 18 of 31

CertifiedDocumentNumber:86852665-Page12of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 19 of 31

CertifiedDocumentNumber:86852665-Page13of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 20 of 31

CertifiedDocumentNumber:86852665-Page14of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 21 of 31

CertifiedDocumentNumber:86852665-Page15of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 22 of 31

CertifiedDocumentNumber:86852665-Page16of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 23 of 31

CertifiedDocumentNumber:86852665-Page17of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 24 of 31

CertifiedDocumentNumber:86852665-Page18of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 25 of 31

CertifiedDocumentNumber:86852665-Page19of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 26 of 31

CertifiedDocumentNumber:86852665-Page20of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 27 of 31

CertifiedDocumentNumber:86852665-Page21of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 28 of 31

CertifiedDocumentNumber:86852665-Page22of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 29 of 31

CertifiedDocumentNumber:86852665-Page23of24




                                                                                                                     EXHIBIT B
                                                      Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 30 of 31

CertifiedDocumentNumber:86852665-Page24of24




                                                                                                                     EXHIBIT B
     Case 4:19-cv-03881 Document 1-2 Filed on 10/07/19 in TXSD Page 31 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 23, 2019


     Certified Document Number:        86852665 Total Pages: 24




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                      EXHIBIT B
